Case 2:21-bk-10956-NB   Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 1 of 131
                  Case 2:21-bk-10956-NB                     Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55                                   Desc
                                                            Main Document    Page 2 of 131
Debtor     LAX ln-Flite Services, LLC                                                                  Case number (if known)
           Name


7.   Describe debtor's business        A. Check one:
                                       D Health Care Business (as defined in 11 U.S.C.§ 101(27A))
                                       D Single Asset Real Estate (as defined in 11 U.S.C.§ 101(51B))
                                       D Railroad (as defined in 11 U.S.C.§ 101(44))
                                       D Stockbroker (as defined in 11 U.S.C.§ 101(53A))
                                       D Commodity Broker (as defined in 11 U.S.C.§ 101(6))
                                       D Clearing Bank (as defined in 11 U.S.C.§ 781(3))
                                       ■   None of the above

                                       B. Check all that apply
                                       D Tax-exempt entity (as described in 26 U.S.C.§501)
                                       D Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.§80a-3)
                                       D Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                       D Chapter 7
     debtor filing?
                                       D Chapter 9
     A debtor who is a "small          ■   Chapter 11. Check all that apply.
     business debtor" must check
     the first sub-box. A debtor as                          D   The debtor is a small business debtor as defined in 11 U.S.C.§ 101 (51 D), and its aggregate
     defined in§ 1182(1) who                                     nonconlingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C.§ 1116(1)(6).
     "small business debtor'') must                          D   The debtor is a debtor as defined in 11 U.S.C.§ 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C.§ 1116(1 )(B).
                                                             D   A plan is being filed with this petition.
                                                             D   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             D   The debtor is required to file periodic reports (for example, 1OK and 1 OQ) with the Securities and
                                                                 Exchange Commission according to§ 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             □   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       D Chapter 12

9,   Were prior bankruptcy
     cases filed by or against
                                       ■ No.
     the debtor within the last 8      D Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District   ------ --- When - ------ Case number
                                                 District   ----- - -
                                                                    --- When                      -     - - - --            Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       ■ No
    business partner or an             □ Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     ____ _______________ Relationship
                                                                 _
                                                 District   ---------- When _ _ _ ___ Case number, if known

Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Case 2:21-bk-10956-NB   Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 3 of 131
Case 2:21-bk-10956-NB   Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 4 of 131
Case 2:21-bk-10956-NB   Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 5 of 131
                    Case 2:21-bk-10956-NB                            Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55                                             Desc
                                                                     Main Document    Page 6 of 131

 Fill in this information to identify the case:
 Debtor name LAX In-Flite Services, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Antonio Marquez II                                                                                                                                                       $20,285.00
 4710 W 137th Place
 Apt. C
 Hawthorne, CA
 90250
 County Sanitation               Robert C Ferrante                                                                                                                      $232,811.00
 Distribution
 Sanitation District of
 Los Angeles                     562-699-7411
 1955 Workman Mill
 Road
 Whittier, CA
 90607-4998
 Diamond Chemical                                                                                                                                                         $20,280.77
 Company, Inc.                   AR@diamondchem
 P.O. Box 7428                   .com
 East Rutherford, NJ             201-935-4300
 07073
 First Packaging                                                                                                                                                          $26,445.06
 Systems Inc.                    dthomas@1stpkg.c
 12615 Colony Street             om
 Chino, CA 91710                 909-613-5955
 Franchise Tax                                                                                                                                                            $29,860.01
 Board
 Bankruptcy Section,             800-852-5711
 MS: A-340
 P.O. Box 2952
 Sacramento, CA
 95812-2952
 Georgia Rigging Inc.                                                                                                                                                     $15,800.00
 P.O. Box 886
 Palmetto, GA 30268              770-774-9276
 Innovative                                                                                                                                                               $16,124.86
 Consultants Inc.                robert.t@icigroup.c
 3740 Campus Drive               om
 Suite 200                       949-756-8750
 Newport Beach, CA
 92660

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-10956-NB                            Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55                                             Desc
                                                                     Main Document    Page 7 of 131


 Debtor    LAX In-Flite Services, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Isla Bella, LLC                                                                                                                                                          $16,000.00
 23614 Pennsylvania
 Ave.
 Torrance, CA 90501
 Katherine                                                      Payments                                                                                                $215,000.00
 Cunningham                                                     5/17/18-8/16/2019
 P.O. Box 3262
 Redondo Beach, CA
 90277
 KWM CPAs LLP                                                                                                                                                             $58,462.26
 100 Jericho
 Quadrangle                      516-333-6100
 Suite 220
 Jericho, NY 11753
 KWM CPAs LLP                                                                                                                                                             $51,332.75
 100 Jericho
 Quadrangle
 Suite 220
 Jericho, NY 11753
 LA County Tax                                                                                                                                                            $20,864.30
 Collector
 P.O. Box 54110                  213-893-7935
 Los Angeles, CA
 90054-0110
 On Board Media,                                                Payments 7/2/18                                                                                         $165,000.00
 Inc.
 20 Horse Hill Road
 Brookville, NY 11545
 Penske Truck                                                                                                                                                             $41,814.86
 Leasing CO., L.P.               carie.kasioumis@p
 P.O. Box 7429                   enske.com
 Pasadena, CA                    310-327-3210
 91109-7429
 Royal Airline Linen                                                                                                                                                      $13,337.17
 125 N Ash Avenue
 Inglewood, CA
 90301
 Samuel Pearce                                                                                                                                                            $23,790.00
 Trust
 1195 E Cooper Ave               970-925-6889
 Unit A
 Aspen, CO 81611
 SBA                                                            PPP Loan                                                                                              $1,491,670.00
 c/o Bank of America
 Attn: Joseph
 Pinzone
 300 Broad Hollow
 Road
 Melville, NY 11747




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-10956-NB                            Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55                                             Desc
                                                                     Main Document    Page 8 of 131


 Debtor    LAX In-Flite Services, LLC                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Softrol Systems,                                                                                                                                                         $45,974.60
 Inc.                            egreenhut@softrol.
 1100 North Point                com
 Parkway                          770-974-2700
 Acworth, GA 30102
 Travelers                                                                                                                                                                $52,430.00
 P.O. Box 2958
 Hartford, CT                    888-661-3938
 06104-2958
 Utica National                                                                                                                                                         $549,932.00
 Insurance Group
 P.O. Box 6532                   1-800-598-8422
 Utica, NY
 13504-6532




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:21-bk-10956-NB   Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 9 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 10 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 11 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 12 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 13 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 14 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 15 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 16 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 17 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 18 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 19 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 20 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 21 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 22 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 23 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 24 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 25 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 26 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 27 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 28 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 29 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 30 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 31 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 32 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 33 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 34 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 35 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 36 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 37 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 38 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 39 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 40 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 41 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 42 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 43 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 44 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 45 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 46 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 47 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 48 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 49 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 50 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 51 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 52 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 53 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 54 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 55 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 56 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 57 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 58 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 59 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 60 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 61 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 62 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 63 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 64 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 65 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 66 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 67 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 68 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 69 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 70 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 71 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 72 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 73 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 74 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 75 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 76 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 77 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 78 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 79 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 80 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 81 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 82 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 83 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 84 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 85 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 86 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 87 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 88 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 89 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 90 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 91 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 92 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 93 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 94 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 95 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 96 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 97 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 98 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 99 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 100 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 101 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 102 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 103 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 104 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 105 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 106 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 107 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 108 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 109 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 110 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 111 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 112 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 113 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 114 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 115 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 116 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 117 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 118 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 119 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 120 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 121 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 122 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 123 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 124 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 125 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 126 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 127 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 128 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 129 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 130 of 131
Case 2:21-bk-10956-NB    Doc 1 Filed 02/05/21 Entered 02/05/21 17:06:55   Desc
                        Main Document    Page 131 of 131
